Title: To Thomas Jefferson from Nathaniel Douglas, 16 March 1804
From: Douglas, Nathaniel
To: Jefferson, Thomas


            
              [before 16 Mch. 1804]
            
            Thomas Jefferson Esquire. Sir inclosed is a few Sentiments which when you believe you will, I hope enforce by all your authority in order to cause Justice to be immediatly done and payment to be made of my inclosed Claims which are Just and upright, am confident when you candidly consider the case & dangerous Situation America is placed in, who you have Sin’d against and who you have to deal with, that too clear and Strong language cannot be used, that plain truth is infinitly better than low Subterfuge or flattery, that if you desire more prooff or demonstrations of these truths that I affirm, you are guilty of inhumanity and criminal against your own Soul as well as fellow creatures, you will perhaps think the charge is high but as you made your terms with me, So allow me to return you the compliment, which I think is little enough, as the most upright will always prevail and as tis Said the remnant of you are abt 4 million, it will not be much more then a Dollar & quarter each which is a Smal Sum to repair the injury. Shew your contrition and repentance and thorough Sensibility of your error, and your desire to act with Justice in this particular towards the God of heaven and true Elect of God and I hope you will induce them to take warning by what has happend to the world even some of your Citys Since I left you how have they been destroyed for their audacity and also what happend to my native country, I went there to recover my money from them who Justly owed me, but they denyd their bargain Swore a false oath threw me 26 days into Prison, tho the obvious display of God was with me, there infinitly Supirior to whatever was Seen on Earth before the dividing the Sea was nothing in Comparision their huge Mounts fell down and Valleys were exalted the earth changed in a moment, before that they were dying by famine eating the dirty draff Sent them from america in their publick kitchens, with their heads coverd with old cloaks to hide their Shame and infamy, but in an instant the whole country was coverd with Strong rich corn of many kinds So that they could get no Sale for it, the best meat for little fish So plenty herrings Sold at 6d p Barrel, but you cannot believe as you did not See it even barren Scotland was capable to Supply her neighbours with corn, but that obstinate nation thru every Stigma on me and robbed me of my Cloths at the instigation of an american So that when I arrived here I was distitute of both Cloths and Money, but the people here did not believe my enemies, but behaved well to me, in my opinion this country and Climate have changed as much Since my arrival for the better as tis possible to conceive on contrary Britain, Since I left them are now all armed in Iron under one mass under wrath and terror, all of them that could be caught on the continent were loaded with chains thrown into Dungeons except those who purchasd freedom with large Sums, their extra Exps are many millions their Ships are Dashed to peeces on Shores of their enemies Some broken and Sunk in the ocean others Struck with red lightnings with many other Visible Judgements 
            I conclude with enforcing again my claims and I hope you will make this letter as publick as possible and by every inducement all your authority and influence cause Speedy payment to be made
            I am Sir respectfully
            
              Nathaniel Douglas 
            
            
            
              PS you must apply the language of this nationaly not to yourself Personaly without you disobey and Shew disrespect for I assure You I do not write this  for your Sakes not for necessity for I hav[e]  at a Loss God hath and will Support  decent way tho america Should never pay but for their disobedience be blotted out from under heaven do not conceal these but make them public as rays of light.
            
          